387 So. 2d 511 (1980)
FRIENDS OF the EVERGLADES, Tropical Audubon, Inc., and Sierra Club, Appellants,
v.
STATE of Florida, DEPARTMENT OF ENVIRONMENTAL REGULATION AND City of Miami, Florida, Appellees.
No. SS-146.
District Court of Appeal of Florida, First District.
August 28, 1980.
James R. Brindell, Tallahassee, for appellants.
Randall E. Denker, Tallahassee, for appellee Dept. of Environmental Regulation.
G. Miriam Maer, Miami, and Hugh M. Taylor of Bryant, Miller & Olive, Tallahassee, for appellee City of Miami.
Mark J. Proctor, Jr., Tallahassee, for amicus curiae Bd. of Trustees of the Internal Improvement Trust Fund.

ON MOTION FOR CLARIFICATION OF JURISDICTION
PER CURIAM.
This is an appeal from an order of the Department of Environmental Regulation concerning issues arising under Section 258.165, Florida Statutes. The Court has determined that the appeal is premature because review by the Board of Trustees of the Internal Improvement Trust Fund has *512 not been exhausted. See, Peterson v. State Department of Environmental Regulation, 350 So. 2d 544 (Fla. 1st DCA 1977); Section 5, Chapter 80-66, Laws of Florida; Chapter 17-1.70(2), Florida Administrative Code. Accordingly, this appeal is hereby dismissed without prejudice to any party's right to appeal from an adverse decision by the Board of Trustees.
ROBERT P. SMITH, Jr., ERVIN and WENTWORTH, JJ., concur.